t c memo united_states tax_court frederick m fox petitioner v commissioner of internal revenue respondent docket nos filed date frederick m fox pro_se alice m harbutte and stuart spielman for respondent memorandum opinion dawson judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge these related cases are before the court on the parties' cross-motions for summary_judgment as explained in more detail below we will grant respondent's motions for summary_judgment background on date respondent mailed a statutory_notice_of_deficiency to frederick m fox petitioner and his former spouse michelle b fox determining deficiencies in and additions to their federal income taxes for the taxable years and on that same date respondent mailed a separate statutory_notice_of_deficiency to petitioner determining a deficiency in and additions to his federal_income_tax for the taxable_year respondent's determinations are summarized in the following table additions to tax sec sec sec sec sec sec sec sec year deficiency a a b b a b b b dollar_figure dollar_figure of the --- --- --- --- --- --- interest due on dollar_figure big_number --- --- dollar_figure --- of the --- --- dollar_figure interest due on dollar_figure big_number --- --- big_number --- of the --- --- big_number interest due on dollar_figure big_number --- --- big_number --- of the --- dollar_figure big_number interest due on dollar_figure big_number --- --- --- dollar_figure --- of the big_number big_number interest due on dollar_figure respondent further determined that part or all of the underpayments of petitioner's taxes for the taxable years and constitute substantial underpayments attributable to tax-motivated transactions within the meaning of sec_6621 petitioner and michelle b fox filed a timely joint petition for redetermination with the court on date assigned docket no disputing respondent's determinations for the taxable years through on date respondent mailed a statutory_notice_of_deficiency to petitioner determining a deficiency in and additions to his federal_income_tax for the taxable_year as follows additions to tax sec sec sec sec deficiency a b a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner filed a timely petition for redetermination with the court on date assigned docket no disputing respondent's determinations for the taxable_year at the by order dated date michelle b fox was severed from docket no and assigned docket no in the name of michelle b fox a k a michelle b serre time that he filed his petitions petitioner resided at san juan capistrano california in the answer to the petition in docket no which respondent filed on date it is asserted that the statutory_notice_of_deficiency incorrectly identified the additions to tax for negligence and fraud the correct references are as follows sec sec sec sec_6653 a b b a b b dollar_figure dollar_figure percent of the interest due on the portion of the underpayment due to negligence or intentional_disregard_of_rules_and_regulations percent of the interest due on that portion of the underpayment due to fraud the answer further asserts that the only portion of the underpayment due to fraud is that portion relating to unreported w-2_wages of dollar_figure the remaining portion of the underpayment is due to negligence in the alternative respondent has asserted that if the court does not find that the portion of the underpayment from the unreported wages is attributable to fraud then it is attributable to negligence or intentional_disregard_of_rules_and_regulations the deficiencies and additions to tax set forth above are based on a number of adjustments the most substantial of which is respondent's determination that petitioner failed to report the wages that he earned as a pilot for american airlines during the taxable years through respondent's answers in these cases include specific assertions that petitioner failed to report wage income from american airlines and that he filed false forms w-4 with american airlines claiming to be exempt from income_tax_withholding with the fraudulent intent to evade tax petitioner filed replies to respondent's answers alleging in pertinent part that he is not a taxpayer but rather is a sovereign citizen and resident of the republic of the state of california his wages from american airlines do not constitute taxable_income and form_w-4 does not apply to him on the ground that he is not a taxpayer subsequent to the filing of petitioner's replies respondent filed motions for partial summary_judgment that petitioner is liable for tax deficiencies attributable to his failure to report the wages that he received from american airlines for the taxable years through petitioner filed oppositions to respondent's motions again asserting that he is a nonresident petitioner made similar tax_protester type arguments in separate proceedings before this court concerning his liability for the and taxable years in response the court on its own motions awarded damages to the united_states in the respective amounts of dollar_figure and dollar_figure pursuant to sec_6673 see fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir tax_year fox v commissioner tcmemo_1989_232 affd without published opinion 943_f2d_55 9th cir tax_year alien and is not subject_to the federal_income_tax following a hearing on the matter we granted respondent's motions for partial summary_judgment fox v commissioner tcmemo_1993_ as previously indicated these cases are now before the court on the parties' cross-motions for summary_judgment respondent seeks judgments in her favor with respect to all remaining issues the issues remaining in dispute are whether petitioner failed to report interest and dividend income on his and tax returns whether petitioner is entitled to a loss of dollar_figure reported on schedule c attached to his tax_return whether petitioner is entitled to a loss in the amount of dollar_figure claimed on his tax_return whether petitioner is liable for additions to tax pursuant to sec_6661 substantial_understatement of liability for the taxable years through and whether petitioner i sec_4 for the sake of completeness we note that by order dated date we granted respondent's motion to dismiss for lack of jurisdiction and to strike with respect to the sec_6654 addition_to_tax filed in docket no in addition respondent conceded by way of stipulation that petitioner is entitled to the full amount of losses reported on his returns with respect to his investment in coram taxvest windfarms for the taxable years and respondent also conceded that petitioner is not liable for any additions to tax with respect to his investment in coram taxvest windfarms for the taxable years and or for the addition_to_tax under sec_6653 for the taxable_year although not mentioned in the stipulations regarding petitioner's investment in coram taxvest windfarms respondent likewise concedes that petitioner is not liable for increased interest pursuant to sec_6621 for the taxable years and liable for additions to tax for fraud for the taxable years through respondent asserts that she is entitled to summary_judgment with respect to these issues petitioner responded to respondent's motions for summary_judgment by filing his own motions for summary_judgment petitioner's motions are based on the same frivolous arguments set forth in his replies to respondent's answers a hearing was held on the pending motions in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motions although petitioner did not appear at the hearing he filed written statements with the court pursuant to rule c discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy-- if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b petitioner's rule c statements consist of the same tax protestor arguments that he has relied upon throughout these proceedings 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 however rule d states when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 647_f2d_875 9th cir affg per curiam tcmemo_1979_319 87_tc_1213 85_tc_267 petitioner's motions for summary_judgment petitioner's motions for summary_judgment are founded upon tax_protester type arguments with respect to the deficiencies and additions to tax determined by respondent all of the arguments raised by petitioner have been uniformly rejected by this and other courts see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir see also fox v commissioner tcmemo_1993_37 fox v commissioner tcmemo_1989_232 affd without published opinion 943_f2d_55 9th cir aside from the coram taxvest windfarms issues that the parties settled petitioner has failed to allege any triable issue of fact we see no need to catalog petitioner's contentions and painstakingly address them we have dealt with many of them before e g nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner's motions for summary_judgment are wholly without merit and will be denied respondent's motions for summary_judgment as previously mentioned the first four issues on which respondent seeks summary_judgment are that petitioner failed to report interest and dividend income on his and tax returns is not entitled to a loss of dollar_figure reported on schedule c attached to his tax_return is not entitled to a loss in the amount of dollar_figure claimed on his tax_return and is liable for additions to tax pursuant to sec_6661 substantial_understatement of liability for the taxable years through although respondent as the moving party bears the burden of proving that there are no material facts in dispute with respect to these issues petitioner is not entitled to rest upon a mere denial of the allegations contained in respondent's motions but instead petitioner must set forth specific facts showing that there is a genuine issue for trial rule d petitioner's unsupported denials of the allegations contained in respondent's motions for summary_judgment are grounded solely on discredited tax protest arguments and are insufficient to provide a basis for denying respondent's motions 647_f2d_875 9th cir affg per curiam tcmemo_1979_319 consequently we will grant respondent's motions for summary_judgment in respect of the adjustments described above respondent also seeks summary_judgment that petitioner is liable for additions to tax for fraud for the years through the addition_to_tax in the case of fraud is a civil sanction provided primarily for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment for each year was due to fraud sec_7454 rule b respondent's burden with respect to fraudulent intent is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 fraud is not presumed 55_tc_85 however fraud may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including for the taxable years and respondent must prove the specific_portion of the underpayment_of_tax attributable to fraud for purposes of establishing the addition_to_tax under sec_6653 however for the taxable years and sec_6653 provides that if respondent establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows that some portion of the underpayment is not attributable to fraud understatement of income inadequate records or implausible or inconsistent explanations of behavior 796_f2d_303 9th cir affg tcmemo_1984_601 we previously granted respondent's motions for partial summary_judgment that petitioner is liable for income_tax deficiencies attributable to his failure to report the wages that he received from american airlines for the taxable years through fox v commissioner tcmemo_1993_37 it is undisputed that petitioner filed false forms w-4 with american airlines during the years in issue to avoid the withholding of federal income taxes from his wages see 94_tc_316 84_tc_405 his failure to report wages and his filing of false forms w-4 when considered in conjunction with the frivolous arguments that petitioner has relied upon throughout these proceedings amount to clear_and_convincing evidence of fraud justifying the addition_to_tax under sec_6653 rowlee v commissioner t c pincite6 78_tc_304 granado v commissioner tcmemo_1985_237 affd 792_f2d_91 7th cir in short we are satisfied that petitioner's entire course of conduct provides clear_and_convincing evidence of petitioner's fraudulent intent and therefore we will grant respondent's motions for summary_judgment as to the additions to tax for fraud as a final matter we raise on our motion the question of whether we should impose a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir aside from the issues which were settled concerning petitioner's investment in coram taxvest windfarms petitioner's position as articulated in his pleadings motions for summary_judgment and rule c statements consists solely of tax_protester rhetoric and legalistic gibberish based on well-established law we find that petitioner's position is frivolous and groundless we are also satisfied that following settlement of the coram taxvest windfarms issues petitioner maintained these proceedings primarily for purposes of delay we flatly rejected petitioner's tax_protester arguments earlier in these proceedings when we granted respondent's motions for partial summary_judgment fox v commissioner tcmemo_1993_37 in this light it is clear that petitioner filed his motions for summary_judgment with the willful intent to protract these proceedings and that petitioner regards these cases as a means to protest the tax laws of this country and nothing more having to deal with this matter wasted the court's time as well as respondent's petitioner is no stranger to this court and is aware that sec_6673 is available to be used against him in fact the court imposed a penalty upon petitioner pursuant to sec_6673 in fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir and in fox v commissioner tcmemo_1989_232 regrettably petitioner has failed to grasp that his tactics will not be tolerated in this court considering all of the circumstances we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure in each of the two dockets herein coleman v commissioner supra pincite crain v commissioner f 2d pincite8 82_tc_403 see also granado v commissioner tcmemo_1985_237 affd 792_f2d_91 7th cir where the court_of_appeals held that the raising of one nonfrivolous argument among many frivolous arguments was not enough to negate the imposition of the penalty to reflect the foregoing an order denying petitioner's motions for summary_judgment granting respondent's motions for summary_judgment and imposing a penalty upon petitioner pursuant to sec_6673 will be issued in each docket and decisions will be entered pursuant to rule
